Citation Nr: 1227967	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left upper extremity disorder.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a left shoulder disability.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran, Veteran's son, Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1955 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, a Board hearing was held at the RO.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection was initially denied for a left shoulder/arm disability in a 1969 rating decision which was appealed to the Board.  In a July 1971 Board decision, it was determined that the Veteran had pre-existing fracture residuals in the left upper extremity which were not aggravated by military service.  In a July 2001 rating decision the RO determined that new and material evidence had not been received to warrant a reopening of the claim.  The Veteran did not appeal this decision.  The Veteran now has alleged that he has a current disability in the left shoulder that was due to VA care, and that he meets the requirements for entitlement to benefits under 38 U.S.C.A. § 1151.  

The Veteran, in the June 2012 Travel Board hearing, indicated that he has had continual treatment at Bay Pines, Florida VA Medical Center (VAMC) from 2010 to the present.  The Veteran's representative noted that records of this treatment, which include treatment for left arm and shoulder complaints, are not of record.  Specifically, the Veteran has indicated a number of surgeries at the VAMC in both Puerto Rico and Bay Pines.  Indeed, the Veteran's representative indicated that there were outstanding treatment records from the San Juan, Puerto Rico, VAMC from the time proximate to the Veteran's discharge.  

As there are VA records which are outstanding, VA must attempt to secure these identified treatment records before a final adjudication can be made.  In this regard, all records from Bay Pines VAMC should be obtained from 2010 to the present, and with respect to Puerto Rico, the Veteran should indicate the approximate dates of his treatment.  Upon receipt of this information, VA must also secure these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and have him identify the approximate dates of his alleged left shoulder and arm treatment at the VAMC in San Juan, Puerto Rico, (or other VA facility in Puerto Rico).  Upon receipt of this information, secure copies of the Veteran's treatment at this facility and associate them with the claims file.  Regardless as to if any records from Puerto Rico are returned, secure copies of all treatment for left arm/shoulder complaints at the Bay Pines, Florida, VAMC from 2010 to the present.  If no records are located after an exhaustive search, it should be noted in the record accordingly.  

2.  Then, after conducting any additional indicated development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



